1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT
9                                SOUTHERN DISTRICT OF CALIFORNIA
10
11                                                             Case No.: 3:21-cv-011-BTM-
         ODYSSEY REINSURANCE                                   WVG
12       COMPANY,
13                         Plaintiff                           ORDER GRANTING MOTION TO
         v.                                                    DISMISS WITHOUT PREJUDICE
14
         UNISON AGREEMENT CORP.,
15                                                             [ECF No. 6]
         et. al.,
16                                      Defendants.
17
18           Pending before the Court is Defendants Unison Agreement Corporation’s,
19   Odin New Horizon Real Estate Fund LP’s (“Odin LP”), and Odin New Horizon
20   General Partner, LLC’s (“Odin GP”) motion to dismiss. (ECF No. 6 (“Mot.”).)1 For
21   the reasons discussed below, the Court grants the motion to dismiss.
22
23                                                 BACKGROUND

24           Odyssey Reinsurance Company is a property and casualty insurer and

25   reinsurer based and incorporated in Connecticut. (ECF No. 1 (“Compl.”), 1 (¶ 1).)

26
27
28
     1Citations refer to material in the Electronic Case File (“ECF”); pinpoint citations are to the ECF-generated page
     numbers at the top of documents.


                                                              1
                                                                                                 3:21-cv-011-BTM-WVG
1    Cal-Regent Insurance Company was a California insurance corporation based in
2    El Cajon. (Id. at 3 (¶ 8).) It was co-owned by Richard Nagby and his ex-wife
3    Dianne Dostalik. (Id. (¶ 7).)
4          After a series of reinsurance deals fell through and Cal-Regent refused to
5    pay its debt under the contracts, Odyssey sued Cal-Regent in the District of
6    Connecticut. (Id. (¶ 9).) The court entered judgments against Cal-Regent and for
7    Odyssey in the amount of $3,200,000. (Id.) Around the same time, Nagby and
8    Dostalik transferred Cal-Regent’s business to a new corporation, Pacific Brokers
9    Insurance Services . (Id. (¶ 10).) They thereafter sold Pacific Brokers to AmTrust
10   North America, Inc., an unrelated third party, in a deal that included a $2,500,000
11   down payment to Dostalik. (Id.)
12         Odyssey then filed suit in this Court to enforce the District of Connecticut’s
13   judgment. (Id. at 3–4 (¶ 11) (citing Odyssey Reinsurance Company v. Nagby et.
14   al., Case No. 3:16-cv-03038-BTM-WVG).) It named, among others, Dostalik and
15   Pacific Brokers and claimed that the AmTrust deal was void as a fraudulent
16   transfer. (Id.)
17         During the course of those proceedings, Odyssey discovered Dostalik was
18   in the process of selling her home in El Cajon and sought a temporary restraining
19   order preventing her from selling the property. (Id. (¶ 14).) On November 7, 2018,
20   the Court granted the TRO and ordered that, if the El Cajon property is sold, all
21   sale proceeds must be deposited in the court registry after deducting the first
22   mortgage and certain taxes and fees. (Id. at 4–5 (¶ 15); Case No. 3:16-cv-03038,
23   ECF No. 194.)
24         In April 2019, while the TRO was in effect, unbeknownst to Odyssey, Dostalik
25   received a $144,375 loan secured in the El Cajon property from Unison. (Compl.,
26   6 (¶ 19).)   In exchange, Dostalik would repay that amount, plus half of any
27   appreciation in the value of the El Cajon property when sold. (Id.) Unison recorded
28   its agreement with Dostalik, a deed of trust and security agreement, and an

                                              2
                                                                       3:21-cv-011-BTM-WVG
1    assignment with the San Diego County Recorder. (Id. at 6–7 (¶¶ 20–21).)
2          A few months later, after finding Dostalik in contempt for failing to pay certain
3    funds into the court registry, the Court converted the TRO into a preliminary
4    injunction. (Compl., 5 (¶ 16); Case No. 3:16-cv-03038, ECF Nos. 287, 288.)
5          On August 30, 2019, the Court entered its judgment awarding Odyssey
6    $3,208,150.68 in damages against Dostalik and set forth the following conditions
7    on the sale of the El Cajon property:
8          3.2 Upon sale of the real property at 2201 Weld Boulevard, City of El
           Cajon, County of San Diego, State of California, having APN 386-652-
9
           33-00, the sales proceeds shall be paid to the registry of the United
10         States District Court, Southern District of California, after deducting:
11
                3.2.1 Any unpaid real property taxes and assessments then due
12         and owing;
                3.2.2 All sums secured by the existing first mortgage;
13
                3.2.3 Brokerage commission;
14              3.2.4 Prorations, escrow fees, and closing costs
15
         the proceeds of which shall be held pending a determination by the
16       Court as to what extent, if any, they should be applied to satisfaction
         of this Judgment.
17
     (Compl., 5 (¶ 17); Case No. 3:16-cv-03038, ECF No. 325.) Odyssey filed an
18
     abstract of judgment with the San Diego County Clerk on September 9, 2019.
19
     (Compl., 5 (¶ 17).)
20
           In December 2019, after Dostalik absconded and the Court issued a warrant
21
     for her arrest, she entered into a contract for the sale of the El Cajon property. (Id.
22
     at 7–8 (¶ 22–27).) It appears that Dostalik did not disclose the TRO or injunctions
23
     to the buyers. (Id. at 8 (¶ 25).) Odyssey permitted the sale to proceed, and on
24
     March 17, 2020, sent a letter to escrow demanding that the net sale proceeds be
25
     deposited to the Court’s registry and reserving its right to take action against
26
     Unison if it received any sale proceeds. (Id. (¶ 26), 87–88 (Ex. 9).)
27
           On April 7, 2020, escrow on the El Cajon property closed. (Id. (¶ 27).)
28

                                                3
                                                                         3:21-cv-011-BTM-WVG
1    Odyssey alleges that Unison and/or one of its related entities, Odin LP or Odin GP,
2    received $144,675 from escrow. (Id.) The remaining proceeds were disbursed to
3    the Court’s registry. (Id. ¶ 28.)
4          On January 5, 2021, initiated the present suit. Unison, Odin LP, and Odin
5    GP now move to dismiss the complaint for failure to state a claim. (Mot.) The
6    Court held oral argument on June 23, 2021.
7
                                  STANDARD OF REVIEW
8
           Under Federal Rule of Civil Procedure 8, each pleading must include “a short
9
     and plain statement of the claim showing that the pleader is entitled to relief” and
10
     “give the defendant fair notice of what the . . . claim is and the grounds upon which
11
     it rests.” See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting
12
     Fed. R. Civ. P. 8(a)(2)). “Each allegation must be simple, concise, and direct.” Id.
13
           Federal Rule of Civil Procedure 12(b)(6) permits dismissal for “failure to state
14
     a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). Dismissal
15
     under Rule 12(b)(6) is appropriate where the complaint lacks a cognizable legal
16
     theory or sufficient facts to support a cognizable legal theory. See Balistreri v.
17
     Pacifica Police Dep’t., 901 F.2d 696, 699 (9th Cir. 1990).
18
           A complaint may survive a motion to dismiss only if it contains enough facts
19
     to “state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.
20
     662, 678 (2009) (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility
21
     when the plaintiff pleads factual content that allows the court to draw the
22
     reasonable inference that the defendant is liable for the misconduct alleged.” Id.
23
     “Threadbare recitals of the elements of a cause of action, supported by mere
24
     conclusory statements, do not suffice.” Id. “In sum, for a complaint to survive a
25
     motion to dismiss, the non-conclusory factual content, and reasonable inferences
26
     from that content, must be plausibly suggestive of a claim entitling the plaintiff to
27
     relief.” Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009) (quotations
28

                                               4
                                                                         3:21-cv-011-BTM-WVG
1    omitted). In reviewing a Rule 12(b)(6) motion, the Court accepts as true all facts
2    alleged in the complaint and draws all reasonable inferences in favor of the plaintiff.
3    al-Kidd v. Ashcroft, 580 F.3d 949, 956 (9th Cir. 2009).
4          Where a motion to dismiss is granted, “[l]eave to amend should be granted
5    unless the pleading ‘could not possibly be cured by the allegation of other facts.’”
6    Velez v. Cloghan Concepts LLC, 387 F. Supp. 3d 1072, 1078 (S.D. Cal. 2019)
7    (quoting Ramirez v. Galaza, 334 F.3d 850, 861 (9th Cir. 2003)).
8
                                         DISCUSSION
9
           Unison contends that dismissal is warranted because (1) Odyssey did not
10
     allege that either Odin party engaged in wrongdoing, (2) neither the TRO or
11
     preliminary injunction prohibited Dostalik from entering into a contractual
12
     relationship with Dostalik, and (3) Unision’s deed of trust had lien priority over
13
     Odyssey’s abstract of judgment under California law because it was recorded first.
14
     (Mot.) Odyssey opposes on the grounds that its claims are based on the Court’s
15
     judgment and injunctions, which specifically enjoined “all those acting in concert”
16
     with Dostalik and that California law gives its claim priority over Unison’s. (ECF
17
     No. 12.)
18
           The Court grants the motion to dismiss. Though the factual allegations
19
     underpinning Odyssey’s complaint are clear, the Court cannot decipher the
20
     specific claims it is asserting. (Compl., 9–10 (¶¶ 29–36.) The Court is unsure what
21
     claims Odyssey is asserting and oral argument did not resolve the ambiguity. At
22
     oral argument, Odyssey argued that it is suing to enforce the judgment but then it
23
     said it was suing for conversion. It also argued the second cause of action may
24
     be moot because it is not moving for contempt. Accordingly, Odyssey has not
25
     provided fair notice of its claims and dismissal without prejudice is warranted. See
26
     Twombly, 550 U.S. at 555.
27
28

                                                5
                                                                         3:21-cv-011-BTM-WVG
1                                     CONCLUSION
2         For the reasons discussed above, the Court GRANTS the motion to
3    dismiss WITHOUT PREJUDICE. The Court GRANTS Odyssey leave to amend
4    its complaint within 30 days of the entry of this order. Unison, Odin LP, and Odin
5    GP shall file a response to the amended complaint within 21 days of the service
6    of any amended complaint.
7    IT IS SO ORDERED.
8    Dated: June 23, 2021
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             6
                                                                      3:21-cv-011-BTM-WVG
